t c memo united_states tax_court madeline cook petitioner v commissioner of internal revenue respondent docket no filed date joseph d anroman for petitioner michael p breton for respondent memorandum opinion wells chief_judge respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to a dollar_figure business_bad_debt deduction for with a resultant net_operating_loss carryforward to of dollar_figure for loans made to her son's business and whether a substantial portion percent of the income derived by petitioner during and from the sale of the family business should be characterized as long-term_capital_gain pursuant to sec_1231 ' some of the facts have been stipulated and are so found the facts stipulated by the parties are incorporated herein by reference and are found as facts in the instant case petitioner resided in litchfield connecticut at the time she filed the petition in the instant case background petitioner madeline cook and her late husband owned percent of the stock of a closely held s_corporation named cold springs water and cooler co inc cold springs alexander cook petitioner's son owned the other percent of cold springs stock on date all of the assets of cold springs were sold to puro corporation of america inc puro pursuant to a sales agreement between puro and cold springs puro was to make installment payments to cold springs on the basis of t unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the performance of cold spring's accounts_receivable after the sale also pursuant to the sales agreement between cold springs and puro petitioner's son was offered employment with puro which he declined instead after the sale of cold springs to puro petitioner's son went into the catering business doing business as hamilton caterers inc hamilton petitioner's son purchased hamilton for dollar_figure he paid dollar_figure in cash and obtained seller financing for dollar_figure petitioner's son was the sole owner of that business in connection with the operation of hamilton petitioner’s son borrowed funds from the jerry kaplan company of new jersey kaplan in the approximate original amount of dollar_figure during the kaplan loan as security for the kaplan loan petitioner’s son pledged the income stream due to cold springs from puro to kaplan ’ at trial petitioner’s son testified that he was an officer and director of cold springs and had the capacity in that position to pledge the cold springs assets as security for the loan from kaplan as a 51l-percent shareholder petitioner appears to have had the ability to block her son from pledging the income stream whatever power she had to block the pledge however she did not exercise it as in her words she stated well my husband and my son always took care of the business affairs i was not knowledgeable about that from through petitioner made a total of loans to hamilton which were personally guaranteed by petitioner’s son totaling dollar_figure neither hamilton nor petitioner's son made any payments on these loans hamilton performed miserably and ceased doing business in petitioner's son failed to meet his obligations under the kaplan loan and by kaplan attached approximately dollar_figure of the puro income stream discussion sec_166 provides in general for the deduction of debts that become wholly worthless during a taxable_year sec_166 however distinguishes between business bad_debts and nonbusiness bad_debts see sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income if they become wholly or partially worthless during the year in the case of the latter to the extent charged off during the taxable_year as partially worthless debts see sec_1_166-3 income_tax regs to qualify for the business_bad_debt deduction the taxpayer must establish that the debt was proximately related to the conduct of the taxpayer's trade_or_business see 405_us_93 373_us_193 sec_1 b income_tax regs the test for determining whether a particular debt bears a proximate relationship to the taxpayer's trade_or_business was announced in united_states v generes supra pincite as follows in determining whether a bad_debt has a proximate relation to the taxpayer's trade_or_business as the regulations specify and thus qualifies as a business_bad_debt the proper measure is that of dominant motivation and that only significant motivation is not sufficient dominant motivation is determined at the time the taxpayer makes the loan 590_f2d_884 10th cir and is a question of fact to be decided on the basis of the entire record see 66_tc_652 affd 601_f2d_734 5th cir nonbusiness bad_debts on the other hand may be deducted but only if they become entirely worthless during the year claimed they are moreover to be treated as short-term_capital_losses see sec_166 generally a nonbusiness_bad_debt is a debt other than a debt created or acquired in the trade_or_business of the taxpayer or the loss from the worthlessness of which is incurred_in_a_trade_or_business of the taxpayer see sec_166 whether a debt is characterized as business or nonbusiness is a question of fact see sec_1_166-5 income_tax regs the burden is on petitioner to prove that she was engaged in a trade_or_business and that her worthless loans constituted business rather than nonbusiness bad_debts see rule a united_states v generes supra pincite whipple v commissioner supra pincite petitioner reiterated several times at trial that the reason she made the loans to hamilton despite her son's miserable performance as a caterer was to protect the puro income stream from being attached by kaplan assuming that her dominant motivation was as she stated and not some other motivation such as not wanting to see her son fail in his new business that does not by itself mean that the debt is a business_bad_debt before a debt can be a business_bad_debt there must be a trade_or_business of the lender to which the debt relates see eg whipple v commissioner supra pincite at trial respondent asked petitioner why she continued making loans to hamilton even though the business was failing she acknowledged that it was to protect her investment in cold springs emphasis added respondent also elicited a statement from petitioner that subsequent to the sale of cold springs' assets to puro cold springs was no longer in the trade_or_business of operating a water company petitioner was not an employee of cold springs or hamilton nor was she in the business of making loans on her and federal_income_tax returns petitioner attached a schedule c reporting business activity from her travel agent business the fact that she reported her travel agent business activities on a schedule c does not preclude petitioner from being involved in another trade_or_business on the other hand being a shareholder of a corporation in which she admittedly has little involvement see supra note does not mean that petitioner is in the trade_or_business of that corporation on the basis of the entire record in the instant case we conclude that petitioner was merely a 5l-percent shareholder of a company that after the sale of its assets to puro served as nothing more than a conduit for payments from puro that were applied for the benefit of petitioner and her son cold springs was not in a trade_or_business after the sale of its assets to puro moreover even if cold springs were in a trade_or_business petitioner's limited involvement with cold springs does not provide sufficient nexus between the loans to hamilton and any business of petitioner's own to qualify the debts as bad business_debts see whipple v commissioner supra pincite because petitioner's loans to hamilton were not proximately related to a trade_or_business carried on by petitioner they are not business bad_debts accordingly petitioner is not entitled to a business_bad_debt deduction for the loans made to hamilton petitioner proffers an alternative argument cold springs failed to file corporate tax returns after the taxable_year ended date because no corporate returns were filed and no schedules k-1 were prepared there is no information available upon which to make an allocation of the distributions to her from cold springs with respect to ordinary_income and capital_gain petitioner argues therefore that we should make such an allocation on the basis of extrapolations from cold springs' and tax returns petitioner asks the court to recharacterize ordinary_income as she reported it on her individual income_tax returns as long- term capital_gain on the basis of her contention that it is very likely if not certain that a substantial portion of the income would have been so characterized if cold springs had filed returns in and petitioner contends that approximately percent of the income that she received from cold springs during and should be recharacterized as long-term_capital_gain pursuant to sec_1231 petitioner’s contention is rooted in the treatment of the distributions from cold springs' and income_tax returns where percent and percent respectively of the funds distributed were characterized as sec_1231 gains petitioner reported the distributions from cold springs as ordinary_income on her tax_return there is nothing in the record establishing that such reporting was incorrect cold springs failed to file tax returns or prepare schedule_k-1 for the years at issue if petitioner was entitled to capital_gains treatment for a portion of the distributions from cold springs then she should have caused cold springs to file a return and accompanying schedules supporting such treatment we hold that petitioner has not shown her entitlement to capital_gains treatment for the and distributions accordingly the distributions are still ordinary_income to petitioner to reflect the foregoing decision will be entered for respondent
